Citation Nr: 1706231	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-07 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for vitiligo, to include as secondary to herbicide exposure or anthrax vaccinations.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

3.  Entitlement to a rating in excess of 50 percent prior to October 29, 2008, and in excess of 70 percent after October 30, 2008, for service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to November 8, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service January 1966 to January 1969, with additional reserve service with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) through March 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2009 and July 2010, the Veteran requested a hearing before a Veterans Law Judge.  In August 2014, the Veteran submitted a request to withdraw his request for a hearing.  A hearing was nevertheless scheduled for November 3, 2015, at the RO.  The Veteran submitted a second request to withdraw the hearing in October 2015.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

In December 2015, the Board remanded the Veteran's service connection and increased rating claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's currently diagnosed vitiligo neither began during nor was otherwise caused by his active service, it has not been shown that his vitiligo began during a period of active duty for training, and it has not been shown that his vitiligo was due to herbicide exposure or anthrax vaccines.

2.  The Veteran's currently diagnosed erectile dysfunction neither began during nor was otherwise caused by his active service, it has not been shown that his erectile dysfunction began during a period of active duty for training, and it has not been shown that his erectile dysfunction was caused or aggravated by a service-connected disability.

3.  Prior to October 30, 2008, the Veteran's PTSD was not shown to cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4.  Since October 30, 2008, The Veteran's PTSD has not been shown to cause total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for vitiligo have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for erectile dysfunction have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for a disability rating in excess of 50 percent prior to October 30, 2008, and in excess of 70 percent after October 30, 2008, for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was scheduled to testify at a hearing before the Board, but he withdrew his request for a hearing.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Service connection for injury or disease incurred or aggravated during a period of active duty for training (ACDUTRA) is warranted.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Inactive duty for training (INACDUTRA) is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active duty also includes authorized travel to or from such duty or service.  38 C.F.R. § 3.6(e).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA is not defined at "active" service unless the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.

Vitiligo

The Veteran filed his claim to reopen the pervious denial of service connection for vitiligo in August 2009, which was denied by the RO in January 2010.  The Board granted reopening the claim in December 2015.  The Veteran asserts that his vitiligo is due to either herbicide exposure or anthrax vaccines.

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain enumerated diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Of note, any period of service is sufficient for the purpose of establishing the presumptive service connection of a specified disease under the conditions listed in §3.309(e).  38 C.F.R. § 3.307(a)(1).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

During his time in service, the Veteran's military personnel records show he was stationed in Vietnam from August 1966 to July1967.  As such, exposure to herbicide agents is conceded.  

The Veteran asserts that his vitiligo was due to his exposure to herbicide agents.  However, even if this disorder was considered a chronic disease, this disorder is not among the list of diseases that are presumed related to exposure to herbicide agents under 38 C.F.R. § 3.309(e).  Moreover, in April 2011, the Veteran reported that his skin was fine during his service in Vietnam and that he did not start having problems until he received anthrax vaccinations.  As such, service connection based on herbicide exposure is not warranted for vitiligo.  That is, there is no presumptive basis for service connection, and there is no medical opinion of record suggesting that the Veteran's vitiligo was otherwise caused by exposure to herbicide agents.

The Veteran's STRs do not show any complaints, symptoms, or diagnoses of vitiligo during his period of active service.  He had normal examinations of his skin in January 1966, September 1968, July 1972, August 1976, June 1980, December 1984, February 1989, and November 1993.  At a December 1998 physical examination, vitiligo was noted on the Veteran's neck and abdomen.  The Veteran received anthrax vaccinations from May 1999 through June 2001, per the Vaccine Administration Record in this STRs.

The Veteran submitted multiple lay statements from fellow service members and his wife.  J.P. reported that the Veteran's skin condition started about 10 years ago, approximately in 1999.  R.M. reported that the Veteran's skin condition started in early 2000.  S.M. reported that the Veteran's skin condition started in the summer of 1998.  His wife reported that his skin condition started in late 1998 or 1999.  

Regardless of the lay statements, the fact remains that the vitiligo was clearly documented in December 1998, months before he received his first anthrax shot.  This record was generated contemporaneously with the detection of vitiligo and therefore is given greater weight than statements issued years after the fact trying to establish a date of onset.

The Veteran was afforded a VA examination in May 2016.  After reviewing the Veteran's claims file, including the multiple lay statements, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's vitiligo was less likely than not due to or related to his active service, due to herbicide exposure, or due to anthrax vaccinations.  The examiner reported that vitiligo was an acquired and progressive pigmentary disorder of the skin and mucous membranes and was a multifactorial polygenic disorder with a complex pathogenesis.  The examiner explained that vitiligo was related to both genetic and non-genetic factors, with the precise cause remains unknown.  The examiner explained that complications of anthrax vaccinations do not include development of vitiligo, and therefore, anthrax vaccinations were unlikely to be etiologically related to the Veteran's vitiligo.  The examiner also opined that as the Veteran's vitiligo stabilized without increasing in severity and did not require ongoing treatment, it could be concluded that his vitiligo was not aggravated by his service-connected disabilities.

The Veteran asserts that his vitiligo is due to anthrax vaccinations.  However, vitiligo was first noted in December 1998, and he started receiving anthrax vaccinations in May 1999.  As such, his vitiligo onset approximately five months before his anthrax vaccinations.  Moreover, even if vitiligo began during INACDUTRA, as a disease, service connection would not be warranted. 

The Veteran, his wife, and fellow service members are not shown to have the medical training or expertise to address the etiology of vitiligo as such is a medically complex question.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a skin disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Vitiligo is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include skin biopsies and blood tests are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran, his wife, and his fellow service members are competent to report perceived symptoms of vitiligo, none have been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that they have received any special training or acquired any medical expertise in evaluating skin disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value in the determination of the etiology of the Veteran's vitiligo.

Here, the Veteran has stated that his vitiligo was due to herbicide exposure or due to anthrax vaccinations.  However, there is no medical literature supporting this assertion.  The Veteran's vitiligo actually preceded his anthrax vaccinations.  Furthermore, the Veteran has not specifically identified any period of ACDUTRA during which he was specifically diagnosed with vitiligo.

Accordingly, the criteria for service connection have not been, and the Veteran's claim is denied.

Erectile Dysfunction

The Veteran filed his claim for service connection for erectile dysfunction in May 2012, which was denied by the RO in June 2013.  The Veteran asserts that his erectile dysfunction is due to a service-connected disability.

The Veteran's STRs do not show any complaints, symptoms, or diagnoses of erectile dysfunction during his active service.  The Veteran does not contend otherwise.

The Veteran's medical records show that he was first diagnosed with erectile dysfunction in 2007.  The Veteran was diagnosed with prostate cancer 2010.

In May 2015, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's erectile dysfunction was less likely than not due to his prostate cancer.

In May 2016, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's erectile dysfunction was less likely than not caused or aggravated by a service-connected disability.  The examiner explained multiple factors could contribute to the development of erectile dysfunction including diabetes, vascular atherosclerosis, hypertension and antihypertensive medication, spine disease pain and medications to treat the condition, aging, mental health and mental health medications, prostate surgery, and altered hormone levels.  The examiner also reported that drug and alcohol use were additional risk factors for erectile dysfunction.  The examiner reviewed recent external beam radiation therapy literature, which showed the incidence of prostate cancer post-treatment erectile dysfunction ranged from 38 to 62 percent with some studies suggesting that radiation-induced complications were dose and volume dependent, causing arterial endarteritis, erectile tissue damage with venous leakage, and radiation-induced nerve damage, usually starting about 6-months after treatment gradual onset.  The examiner noted that the Veteran's prostate cancer radiation therapy started and completed in 2013, and therefore, was unlikely to be an etiological cause of his erectile dysfunction, which was diagnosed and treated in 2007.  The examiner noted that the Veteran had a history of hypertension, alcohol use, and aging as possible etiologies of the erectile dysfunction condition.  The examiner explained that the exact percentage that each condition contributed to the development of erectile dysfunction could not be determined without resorting to speculation; therefore each should be considered to have contributed equally.  The examiner reported that since erectile dysfunction tended to be progressive, and since the only treatment for his erectile dysfunction was limited to oral monotherapy without surgery, interventional procedures or additional therapeutic modalities, that this suggested that his erectile dysfunction was not aggravated by the Veteran's prostate cancer, radiation received for treatment for his prostate cancer, or his PTSD.

The Veteran asserts that his erectile dysfunction is secondary to a service-connected disability.  The Veteran does not assert that his erectile dysfunction was due to his active service or any specific period of ACDUTRA.

After weighing all the evidence, the Board finds great probative value in the May 2016 VA examiner's opinion.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his assertion that his erectile dysfunction was secondary to his service-connected prostate cancer.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  As such, service connection on a secondary basis is not warranted.

Consideration has been given to the Veteran's personal assertion that his erectile dysfunction was the result of his prostate cancer.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of erectile dysfunction, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The etiology of erectile dysfunction is not the type of question that is readily amenable to mere lay diagnosis, as the evidence shows that physical examinations, which may include urology examinations, are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
 
That is, although the Board readily acknowledges that Veteran is competent to report erectile dysfunction, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether medications for his service-connected prostate cancer caused or aggravated his erectile dysfunction.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating prostate cancer or evaluating urological disorders such as erectile dysfunction.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

As such, the criteria for service connection for erectile dysfunction have not been met, and the Veteran's claim is denied.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was granted service connection for his PTSD by a July 2007 rating decision and initially rated at 50 percent effective November 21, 2006, the date his service-connection claim was received by VA.  In a November 2012 rating decision, the Veteran was granted a 70 percent rating effecting May 22, 2012.  The Veteran disagrees with the assigned ratings and asserts he is entitled to higher ratings.

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms
as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

The Veteran's treatment records do not establish occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood prior to October 29, 2008, or total occupational and social impairment after October 30, 2008.

In January 2007, the Veteran underwent a psychiatric evaluation with Chester W. Jenkins, M.D.  Dr. Jenkins reported that he had the opportunity to review documents that were submitted to him in conjunction with his examination of the Veteran.  Based on his examination, Dr. Jenkins assessed the Veteran with a GAF of 35.  However, he provided no description of symptoms which would explain a GAF score that would be assigned if there was impairment in reality testing.  At the examination, the Veteran was noted to be appropriately dressed, articulate with orderly thoughts, without hallucinations, delusions or paranoia, alert and oriented to person, place, and time, and with well-preserved memory and intellect.  

At other examinations in January 2007 and April 2007, the Veteran was alert, calm, cooperative, and appropriate.

The Veteran was afforded a VA examination in June 2007.  On examination, he was logical with normal speech.  He had no delusions, but he reported hallucinations.  He admitted to suicidal and homicidal ideation.  He was fully-oriented, but had poor memory.  His insight was poor, but his judgment was good.  The examiner noted that the Veteran displayed symptom exaggeration, but was not consistent with malingering.  The Veteran was assessed with a GAF of 55.

In August 2007 and November 2007, the Veteran was alert, calm, cooperative, and appropriate on examinations.  In November 2007, he reported having nightmares, and in December 2007, January 2008, and April 2008, the Veteran was assessed with a GAF of 55.  He continued to be clear, calm, cooperative, and appropriate in April 2008, May 2008, and October 2008.

The Veteran was afforded a VA examination in October 2008.  On examination, his mood was "not good" with a constricted affect.  He was fully oriented.  He had delusions but no hallucinations.  He denied having any suicidal or homicidal ideation.  The examiner indicated that the Veteran's PTSD resulted in occasional decrease in work efficiency with periods of inability to perform occupational tasks due to his PTSD symptoms, but generally with satisfactory functioning.

In November 2008, Ken Allen, LCSW, assessed the Veteran with a GAF of "not over 40 in the past year."  Mr. Allen reported that the Veteran's PTSD interferes with all areas of his life and he was unable to function in most areas of his life.  Mr. Allen also reported that the prognosis for improvement was poor.

In November 2008, the Veteran's counselor Mary J. Davis, GSW, assessed the Veteran with a GAF of 50.  Ms. Davis reported that the Veteran had an inability to develop meaningful relationships.  Ms. Davis reported that he displayed short-term memory loss, hyperarousal, irritability, frequent temper flare-ups, and intolerance.  Ms. Davis reported that the Veteran had difficulty maintaining relationships with his family and friends due to his pattern of isolation and avoidance.  Ms. Davis reported that he had trouble interacting with the public, which affected his ability to gain and maintain meaningful employment.  Ms. Davis concluded that the Veteran was estranged, detached, anxious, angry, and mistrustful with progressive short-term memory deterioration and would require long-term professional counseling.

The Veteran was afforded a VA examination in May 2012.  He reported that he liked working in his own garden.  He reported he had been married for 46 years.  He reported that he met a couple of other Veterans about once per week.  He reported that he attended a tiny church.  The examiner indicated that the Veteran had depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideation.  The Veteran was assessed with a GAF of 50.  The examiner indicated that the Veteran's PTSD resulted in occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

The Veteran was afforded a VA examination in May 2016.  The examiner indicated that the Veteran had depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impairment of short and long-term memory, flattened affect, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideation.  The examiner indicated that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

As described, the Veteran has clearly experienced psychiatric symptomatology as a result of his PTSD.  However, prior to October 30, 2008, the record does not establish that the Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While the Veteran was assessed a GAF of 35 by Dr. Jenkins in January 2007, which suggests that some impairment in reality testing or communication, Dr. Jenkins did not have access to the entire claims file and was only supplied specific documents by the Veteran.  In November 2008, Mr. Allen reported that the Veteran was assessed the Veteran with a GAF of "not over 40 in the past year," which concerns the period from November 2007 to October 2008.  However, Mr. Allen did not report why the Veteran's GAF was at such a level.  Furthermore, later treatment records do not support these GAF assessments.  For example, the June 2007 VA examiner assessed the Veteran with a GAF of 55, which suggests the presence of moderate symptoms.  In August 2007, November 2007, April 2008, May 2008, and October 2008, the Veteran was alert, calm, cooperative, and appropriate.  He continued to be assessed a GAF of 55 in December 2007, January 2008, and April 2008.  As such, greater weight is given to the clinical findings of the Veteran and the findings of the June 2007 VA examiner.  Thus, it cannot be concluded that the Veteran' PTSD resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, prior to October 29, 2008.

In addition, for no distinct period does the record establish that the Veteran's PTSD resulted in total occupational impairment and total social impairment.  The Veteran has remained married throughout the appeal and has maintained relationships with his children, grandchildren, and other Veterans.  Thus, it cannot be concluded that the Veteran is totally socially impaired.  

Accordingly, the Veteran is not entitled to a rating in excess of 50 percent prior to October 29, 2008, and in excess of 70 percent after October 30, 2009, for his PTSD.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).
 

ORDER

Service connection for vitiligo is denied.

Service connection for erectile dysfunction is denied.

A rating in excess of 70 percent, to include a rating in excess of 50 percent prior to October 30, 2008, for PTSD is denied.


REMAND

While the Veteran has had a combined rating of 100 percent since November 8, 2010, prior to this date the evidence also suggests that the Veteran was no longer able to remain employed due to his service-connected psychiatric symptoms.  As discussed above, in November 2008, the Veteran's counselor Ms. Davis reported that he had trouble interacting with the public, which affected his ability to gain and maintain meaningful employment.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In light of the evidence, the issue of TDIU has been raised by the record, is part and parcel of the increased rating claim, and is properly before the Board.  Id.  

Here, the Veteran did not meet the schedular rating criteria for a TDIU prior to October  30, 2008, but did as of that date he did.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of TDIU, to include whether the Veteran was unable to obtain or maintain substantially gainful employment TDIU solely as a result of his service connected PTSD.  In so doing, the RO should refer the issue of a TDIU earlier than October 30, 2008 to the director of compensation and pension for extraschedular consideration.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


